ELY, Circuit Judge (concurring):
While I concur in the majority opinion, I note my disapproval of the appel-lee’s noncompliance with section 13a of the Interstate Commerce Act. Choosing to effectuate discontinuance of its service under federal procedure, it bypassed state laws which would have imposed a longer delay than the relatively short period prescribed by Congress. Having thus invoked the federal law to its advantage, it should not, in my judgment, have terminated the service short of the expiration of the time prescribed by the federal statute. I think it clear *998that the appellee disregarded the law, arid had relief been sought by parties to whom another avenue was unavailable, the appellee’s position would hardly be supportable.